Citation Nr: 1452465	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, R.A.


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2008 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied entitlement to the benefit currently sought on appeal.  Jurisdiction is currently retained by the RO in Little Rock, Arkansas.

The Veteran and R.A. appeared before the undersigned Veterans Law Judge for a videoconference hearing in September 2011.  A transcript from that hearing has been associated with the claims file.  

This claim was previously before the Board in February 2014 when it was remanded for additional development and readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in February 2014 for additional development and readjudication, to include instructing the AMC to arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed psychiatric disorder.

A note from the AMC that the Veteran failed to report for a scheduled "DBQ MUSC Shoulder & Arm" examination in April 2014.  This note makes no indication that a mental health assessment was to be provided.  The note also failed to include the most recent address of the Veteran.  Indeed, there is no evidence in the claims file that the Veteran received notice of this examination.  Reference is made to a March 2014 letter addressed to the Veteran notifying him that an examination would be scheduled was sent to the Veteran's first address of record, which has not been used since October 2007.  There is evidence that subsequent letters sent to this address were returned as "unable to forward."  It is not until a few months later that there is an indication that the Veteran's correct mailing address was identified and used.

The United States Court of Appeals for Veterans Claims (Court) has held that VA may rely on the "last known address" shown of record.   Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the appellant to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [him]".  Hyson v. Brown, 5 Vet. App. 262 (1993).  In this case, however, VA has not sent notice to the Veteran's most recent address of record.  It is the VA's duty to notify and assist the Veteran in the adjudication of his claim.  As such, and in light of the fact that the veterans' benefits system is to be both "paternalistic" and "uniquely pro-claimant," a remand of this matter to the AMC is warranted to ensure that reasonable attempts are made to afford the Veteran a VA Mental Disorders examination.  Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

Accordingly, the case is REMANDED for the following action:

1. The AMC should undertake appropriate action--to specifically include contacting the Veteran's representative, DAV--to verify the Veteran's current mailing address.  The AMC should document in the claims file all requests and responses in this regard.  Special care should be taken to ensure that all correspondence is sent to the Veteran's correct, current address.

2.  Then, schedule the Veteran for an appropriate VA examination regarding his claim for service connection for an acquired psychiatric disorder, to include major depressive disorder.  Ensure notice of the examination is provided to the Veteran at his most recent address of record and document that such notice was provided in the claims file.  The claims folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any acquired psychiatric disability(ies) found.

For each acquired psychiatric disability diagnosis made, the examiner should opine as to:

a.  Is there clear and unmistakable (obvious or manifest, undebatable) medical evidence to demonstrate that the disability existed prior to the Veteran's entrance into service?

b.  If an acquired psychiatric disorder clearly and unmistakably preexisted his active service, is there clear and unmistakable evidence that this disability was not aggravated beyond its natural progression during active service?  In answering this question, the examiner is asked to accept the Veteran as competent to report that his symptoms worsened in service.  

c.  If an acquired psychiatric disorder is not found to have clearly and unmistakably preexisted service, is at least as likely as not (a degree of probability of 50 percent or higher) that the disability had its onset during the Veteran's period or is otherwise etiologically related thereto.  The examiner is asked to address the contention that in-service treatment for his left arm disability and early termination from active duty caused his psychiatric disorder.  

d.  The examiner should also state whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder was caused or aggravated by his service-connected enchondroma, left humerus, to include treatment related to that disability.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the most recent supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

